TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00040-CR


Kenneth Knotts, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-09-204541, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Pursuant to a plea bargain, appellant Kenneth Knotts pleaded guilty to possession of
more than four grams of cocaine.  See Tex. Health & Safety Code Ann. § 481.115(a), (d) (West
2010).  The district court adjudged him guilty and assessed punishment at two years' imprisonment. 
Appellant's sole contention on appeal is that the court erred by overruling his pretrial motion to
suppress evidence.  We overrule this contention and affirm the conviction.
A trial court's ruling on a motion to suppress is reviewed for an abuse of discretion. 
State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006).  This means that the ruling will be
upheld if it is reasonably supported by the record and is correct under any applicable legal theory. 
Id.  The trial court is the sole trier of fact and judge of the credibility of the witnesses and the
weight to be given their testimony.  State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000);
Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).  We give the trial court
almost complete deference in determining historical facts, but we review de novo the
trial court's application of the law to those facts.  Carmouche v. State, 10 S.W.3d 323, 327
(Tex. Crim. App. 2000).
The motion to suppress was heard by a criminal magistrate, who prepared written
findings and recommendations for the court.  The magistrate's report contains this succinct and
accurate summary of the evidence, together with the magistrate's findings and conclusions:

Officer M. Schultheis of the Austin Police Department [the only witness] testified
that he was on bicycle patrol in the Austin 6th Street entertainment area, at about
dusk, targeting street sales of narcotics and burglary of vehicles.  He saw the
defendant standing in the middle of E. 4th Street.  The officer had personally arrested
street level dealers in this block, and the area is well documented as being a place
where drugs are sold by persons on foot.  When the defendant saw the officer he
immediately moved rapidly to a parked car and attempted to enter it but his hand was
shaking too badly to put the key in the lock.  As the officer approached closer he saw
that defendant had a pill bottle in his hand with small white cube shaped objects
consistent with crack cocaine.  The defendant was looking around rapidly as though
looking for an avenue to run away from the officer.  The officer grabbed his wrist and
detained him to investigate.  The items in the pill bottle were consistent with crack
cocaine, so the officer arrested him on that charge, plus on an outstanding warrant.

I find the officer was credible, and that he did not exercise any restraint upon
defendant until he had seen what, in his training and experience, was consistent in
appearance with crack cocaine, defendant's behavior was consistent with him being
a street dealer suddenly confronted with the presence of an officer, and defendant
appeared to be looking for a path to run away from the officer.  The officer's actions
were reasonable under the totality of the circumstances.


Appellant agrees that he was not detained until the officer seized his wrist.  Appellant
urges, however, that the officer at that point did not have a reasonable basis for suspecting
that appellant was committing a crime.  See United States v. Cortez, 449 U.S. 411, 417-18 (1981);
Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001).  Reasonable suspicion exists when an
officer has specific articulable facts that, combined with rational inferences from those facts, lead
the officer to reasonably suspect that a person has, is, or soon will be engaged in criminal activity. 
Garcia, 43 S.W.3d at 530.
Appellant contends that Schultheis's testimony "clearly indicated that he did not, in
fact, see the contents of the amber pill bottle before grabbing Appellant."  This assertion is
contradicted by the record.  The officer testified that when he was about three feet from appellant,
he saw in appellant's right hand a "[c]ell phone and a prescription bottle that had no label which
concealed white square chunks consistent with crack cocaine."  He was asked by the prosecutor,
"But before you grabbed him, you saw the prescription bottle with little rocks in it?"  He answered,
"That is true."  During cross-examination, defense counsel asked, "You couldn't tell those--that was
crack cocaine from that distance?"  The officer replied, "You could see squares moving back and
forth--like I said he was nervous.  So it was enough for me to suspect it was crack cocaine."
Appellant further argues that Schultheis could not identify the contents of the pill
bottle as crack cocaine rather than some other, legal substance until he seized the bottle.  But it was
not necessary for the officer to know or even have probable cause to believe that the substance was
crack cocaine in order to detain appellant for further investigation.  It was only necessary that the
officer reasonably suspected that the substance was crack cocaine.  Considering what Schultheis saw
and the circumstances under which he saw it, we agree with the magistrate that the officer had a
reasonable, objective basis for suspecting that appellant possessed crack cocaine.  See Crain v. State,
315 S.W.3d 43, 52 (Tex. Crim. App. 2010) (summarizing basis for investigative detention).

We conclude that appellant was lawfully detained on reasonable suspicion. 
Therefore, the subsequent seizure of the crack cocaine was lawful.
The judgment of conviction is affirmed.


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Affirmed
Filed:   February 16, 2011
Do Not Publish